SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, October 2007 Commission File Number 001-14620 Crystallex International Corporation (Translation of registrant’s name into English) 18 King Street East, Suite 1210, Toronto, Ontario, Canada M5C 1C4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Press Release, dated October 19, 2007 This report on Form 6-K is incorporated by reference into all of the Registrant's outstanding registration statements on Form F-2, F-3, F-10 and S-8 that have been filed with the Securities and Exchange Commission. DOCUMENT 1 For Immediate Release October 19, 2007 RM: 17 - 07 Crystallex restates US GAAP reconciliation note to financial statements for capitalization of Las Cristinas interest costs TORONTO, ONTARIO, October 19, 2007 – Crystallex International Corporation (TSX: KRY) (Amex: KRY) announced today that it will restate one note in its previously reported financial statements to correct the accounting for interest costs in the US GAAP reconciliation note to the 2006 and 2005 financial statements and accordingly, until refiled, the US GAAP financial statements should no longer be relied upon. The Company anticipates filing restated financial statements covering those periods shortly. The reported financial results, financial position and cash flows under Canadian GAAP will not change. Under US GAAP, interest costs are required to be capitalized to mineral properties which are under development, although these costs were appropriately expensed as an accounting policy alternative under Canadian GAAP. The Company had originally treated the interest costs in an identical way for both Canadian and US GAAP purposes by recording the amount as an expense in the 2006 and 2005 which were audited without qualification by the Company's predecessor auditors. Accordingly, the net book value of "Property, plant and equipment" in the US GAAP reconciliation note will increase in 2006 and 2005 with corresponding reductions in "Loss from operations" for those years under US GAAP. About Crystallex Crystallex International Corporation is a Canadian based gold producer with significant operations and exploration properties in Venezuela. The Company's principal asset is the Las Cristinas property in Bolivar State that is currently under development at the initial planned production rate of 20,000 tonnes of ore per day. Other key assets include the Tomi Mine, certain Lo Increible properties and the Revemin Mill. Crystallex shares trade on the TSX (symbol: KRY) and AMEX (symbol: KRY) Exchanges. For Further Information: Investor Relations Contact: A. Richard Marshall, VP at (800) 738-1577 Visit us on the Internet: http://www.crystallex.com or Email us at: info@crystallex.com SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS: This press release contains forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995 and applicable Canadian securities laws, including: statements relating to the estimated reserves and resources at Las Cristinas; anticipated results of drilling programs, feasibility studies or other analyses; the potential to increase reserves and expand production at Las Cristinas; Crystallex's projected construction and production schedule, and cost and production estimates for Las Cristinas; and management's statements regarding its expectations regarding mining in Venezuela. Forward-looking statements are based on estimates and assumptions made by Crystallex in light of its experience and perception of historical trends, current conditions and expected future developments, as well as other factors that Crystallex believes are appropriate in the circumstances. Many factors could cause Crystallex's actual results, performance or achievements to differ materially from those expressed or implied by the forward-looking statements, including: gold price volatility; impact of any hedging activities, including margin limits and margin calls; discrepancies between actual and estimated production, between actual and estimated reserves, and between actual and estimated metallurgical recoveries; mining operational risk; regulatory restrictions, including environmental regulatory restrictions and liability; risks of sovereign investment; speculative nature of gold exploration; dilution; competition; loss of key employees; additional funding requirements; and defective title to mineral claims or property. These factors and others that could affect Crystallex's forward-looking statements are discussed in greater detail in the section entitled "Risk Factors" in Crystallex's Annual Information Form (which is included in the Annual Report on Form 40-F that Crystallex files with the United States Securities and Exchange Commission (the "SEC")) and elsewhere in documents filed from time to time with Canadian provincial securities regulators, the SEC and other regulatory authorities. These factors should be considered carefully, and persons reviewing this press release should not place undue reliance on forward-looking statements. Crystallex has no intention and undertakes no obligation to update or revise any forward-looking statements in this press release, except as required by law. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRYSTALLEX INTERNATIONAL CORPORATION (Registrant) Date: October 22, 2007 By: /S/ ROBERT CROMBIE Name: Robert Crombie Title: Senior Vice President, Corporate Development
